Exhibit 10.29.1

Execution Version

FIRST AMENDMENT

TO THE

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “Agreement”) is made as of
April 2, 2012, by and between PS Holdings of Delaware, LLC – Series A, a
Delaware limited liability company, PS Holdings of Delaware, LLC – Series B, a
Delaware limited liability company (together, the “Lenders”), PS Holdings Agency
Corp., a Delaware corporation, as Administrative Agent (the “Agent”) and Pacific
Sunwear of California, Inc., a California corporation (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such term in the Credit Agreement, dated as of December 7, 2011
among the Company, the guarantors party thereto, the Lenders party thereto and
the Agent (the “Credit Agreement”).

WHEREAS, Investor and/or its Affiliates have extended to the Company a term loan
pursuant to the Credit Agreement;

WHEREAS, Section 10.01 of the Credit Agreement provides that the Lenders may
restructure the Loans so long as the terms contemplated under the Credit
Agreement are preserved and are no less favorable to the Company and other
Obligors than those in effect on the Closing Date; and

WHEREAS, in furtherance of the provisions of Section 10.01 of the Credit
Agreement, the Company and other Obligors agree to cooperate with the Credit
Parties to effect such restructuring.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1.    Amendment.

(a)    Exhibit H of the Credit Agreement is hereby deleted in its entirety and
replaced with the form of Exhibit H attached hereto as Exhibit A.



--------------------------------------------------------------------------------

(b)    Section 2.08(a) of the Credit Agreement is hereby amended and restated in
its entirety, effective as of the Closing Date, to read as follows:

Subject to the provisions of Section 2.08(b) below, the Loans shall bear
interest at a rate per annum equal to the respective Applicable Margin. In
addition, the Loans shall bear supplemental interest, which supplemental
interest shall be payable on the Closing Date in an amount equal to 0.291667% of
the aggregate initial principal amount of the Loans outstanding on the Closing
Date (and without giving effect to any repayment of the Loans) (the
“Supplemental Interest”). Also, the Company shall pay on each anniversary of the
Closing Date to GGC Administration LLC, an affiliate of the Administrative
Agent, an annual monitoring fee in an amount equal to $250,000. For the
avoidance of doubt, the right to receive supplemental interest shall terminate
upon payment in full of the Supplemental Interest on the Closing Date, and the
obligation to pay the annual monitoring fee due under this Section 2.08(a) shall
replace and not be in addition to any obligation to pay supplemental interest
after the Closing Date.

(c)    Section 2.08(c)(iii) of the Credit Agreement is hereby amended and
restated in its entirety, effective as of the Closing Date, to read as follows:

All PIK Interest will be payable annually in arrears on the last day of each
Fiscal Year by increasing the principal amount of the Loans and will be
compounded annually. All PIK Interest so added shall be treated as principal
amount of the Loans for all purposes of this Agreement. Following any such
increase in the principal amount of the Loans, interest will accrue on such
increased amount. Interest shall accrue from and including the date of the
Borrowing (or the payment of any PIK Interest) to but excluding the date of any
prepayment or repayment thereof. On the Closing Date and on each anniversary
thereof, the Supplemental Interest and any annual monitoring fee due pursuant to
Section 2.08(a) shall be paid to Agent or GGC Administration LLC, as applicable,
in cash.

Section 2.    Miscellaneous.

2A.    Reference to and Effect on the Credit Agreement.    Except as expressly
modified by Section 1 of this Agreement, the Credit Agreement shall continue and
remain in full force and effect in accordance with its terms. All references to
the Credit Agreement shall hereafter mean the Credit Agreement as amended by
this Agreement.

2B.    Amendment and Waiver.    The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Investor.

2C.    Counterparts.    This Agreement may be executed simultaneously in two or
more counterparts (including via facsimile or electronic transmission), any one
of which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.

2D.    Descriptive Headings; Interpretation.    The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

2



--------------------------------------------------------------------------------

2E.    Governing Law.    All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

*         *         *         *         *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

AGENT     COMPANY PS Holdings Agency Corp., as Agent     Pacific Sunwear of
California, Inc. By:  

/s/ Joshua Olshansky

    By:  

/s/ Craig Gosselin

Name:  

Joshua Olshansky

    Name:   Craig Gosselin Its:  

Manager

    Its:   Senior Vice President & General Counsel     LENDERS     PS Holdings
of Delaware, LLC – Series A       By:  

/s/ Joshua Olshansky

      Name:  

Joshua Olshansky

      Its:  

Manager

    PS Holdings of Delaware, LLC – Series B       By:  

/s/ Joshua Olshansky

      Name:  

Joshua Olshansky

      Its:  

Manager

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Exhibit H

Payments under the Credit Agreement shall be allocated between PS Holdings of
Delaware, LLC—Series A and PS Holdings of Delaware, LLC—Series B in accordance
with the grid below:

 

MMDelaware,MM MMDelaware,MM MMDelaware,MM Category       Payments   PS
Holdings
of
Delaware,
LLC –
Series A   PS
Holdings
of
Delaware,
LLC –
Series B 1   Principal Payments (up to the first $30,000,000 of original
principal amount) and Prepayment Premium on the Callable Portion of the Term
Loan       X 2   Principal Payments (of any remaining principal amount after
giving effect to the payments in Category 1) and Prepayment Premium on the
Non-Callable Portion of the Term Loan   X     3   Payments of Cash Interest on
all principal amount (except for principal amount resulting from PIK Interest)  
    X 4   Payments of Cash Interest on all principal amount resulting from PIK
Interest   X     5   Payments of PIK Interest (including PIK Interest that has
accrued on the principal amount of the Loans)   X     6   Supplemental Interest
  X    